DETAILED ACTION
Response to Arguments
Applicant’s amendments and remarks filed on 5/18/2021 overcome the rejection of the claims under 35 USC 103. Accordingly, the aforementioned has been withdrawn.  	
Allowable Subject Matter
Claims 1-6, 9-16 and 18-21 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Klein (US 20170026422) teaches the concepts of Using a Software Defined Networking (SDN) in IMS in order to provide a mechanism to forward (Internet Protocol) IP packets and provide a simplified solution to the complex signaling path of IMS according to directives from an SDN Controller. In Klein, SDN is used in at least three particular scenarios. In the first scenario, communications are simplified using SDN directed signaling disaggregation. In the second scenario, SDN is used to direct media function chaining. In the third scenario, the system can be used as an SDN based media relay. Klein also discloses receiving a registration request from a first client associated with an internet protocol address. A forwarding table to map the media processing server to the internet protocol address of the first client is updated. A processing service is instantiated at the processing server. 
Klein discusses encryption and decryption in paragraph [0036], and there is a brief mention of encryption in paragraph [0057]. As discussed in [0036],"... a user identity (e.g., user name) and an encrypted code [are used] to authenticate that identity.” In addition,"... a shared key [can be used which is] a Public Key Infrastructure (PKI) exchange arrangement in which an identity is encrypted with a private key known only to the sender and decrypted by the receiver with a public key associated with that identity ....”. However, the private key and public key are associated with the “user identity” (e.g., user device) in Klein, where the private key is used to encrypt and the public key is used to decrypt.

Another prior art, Brett (US 200502764151) is directed to “methods and apparatus for encrypting media using a current media encryption key (MEK), requesting a new MEK, and receiving the new MEK.” See Abstract.
However, Brett does not disclose, “wherein decrypting the encrypted information is conditional occurs only in response to the SIP REGISTER message comprising an indicator to indicate that the message comprises encrypted information,” as recited in amended independent claim 1 and claim 16.
Applicant’s invention is directed to protecting the integrity and confidentiality of SIP signaling, the network protocol Internet Protocol Security (IPsec) is commonly used, by the specific language in the claims. This involves establishing a secure connection between the UE and the IMS based on information shared between the UE and the IMS. This shared information may include, for example, 
More specifically, the prior art does not disclose or fairly suggest the specific steps of limitation, " REGISTER message comprising information encrypted using the public key part of a public-private key pair for the IMS network or for a controller of the IMS network; after receiving the SIP REGISTER message at the IMS network or the controller of the IMS network: and decrypting the encrypted information using the private key part of the public-private key pair of the IMS network or the controller of the IMS network, wherein decrypting the encrypted information is conditional occurs only in response to the SIP REGISTER message comprising an indicator to indicate that the message comprises encrypted information”, in  the independent claims 1 and 16. Further, the prior art does not disclose or fairly suggest the specific steps of limitation, " encrypt information using the public key part of a public-private key pair for the IMS network or for a controller of the IMS network; and send to the IMS network a Session Initiation Protocol, SIP, REGISTER message comprising the encrypted information, whereby the apparatus is operable to receive from the IMS network a SIP message comprising response information encrypted using the public key for the UE, and decrypt the response information using the private key part of the public-private key pair for the UE”, along with other limitations of the independent claim 20.

Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).